Exhibit 10(gg)
EXECUTION COPY
FIRST AMENDMENT
Dated as of September 30, 2010
to
SALE AGREEMENT
Dated as of December 8, 2008
     This FIRST AMENDMENT (this “Amendment”), dated as of September 30, 2010, is
entered into among GREIF PACKAGING LLC, a Delaware limited liability company
(“GP”), each other entity from time to time party to the Sale Agreement (defined
below) as an Originator (each, an “Originator” and collectively, the
“Originators”) and GREIF RECEIVABLES FUNDING LLC, a Delaware limited liability
company (the “SPV”).
RECITALS
     WHEREAS, the parties hereto have entered into that certain Sale Agreement
dated as of December 8, 2008 (the “Sale Agreement”);
     WHEREAS, the parties hereto desire to amend the Sale Agreement as provided
herein;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and the Sale Agreement, the parties hereto agree as follows:
     SECTION 1. Definitions. All capitalized terms not otherwise defined herein
are used as defined in the Sale Agreement.
     SECTION 2. Amendment to Sale Agreement. The Sale Agreement is hereby
amended as follows:
     2.1. The definition of “Retained Receivable” in Section 1.1 of the Sale
Agreement is hereby amended and restated in its entirety as follows:
     ““Retained Receivable” shall mean: (i) any receivable owed by an obligor
which is an Affiliate of any Originator, or (ii) a receivable owed by any of the
obligors listed on Schedule IV hereto.”
     2.2. Schedule II of the Sale Agreement is hereby amended to delete the
following two Blocked Accounts and their corresponding lockboxes:
“JPM Morgan, Acct # 323414842, LBX # 88911, ABA # 021000021” and
“JPM Morgan, Acct # 323414850, LBX # 88908, ABA # 021000021.”
     SECTION 3. Conditions Precedent. Section 2 hereof shall become effective on
the date first written above upon receipt by the Agent of a counterpart (or
counterparts) of this Amendment, duly executed by each of the parties hereto, or
other evidence satisfactory to the Agent of the execution and delivery of this
Amendment by such parties.

 



--------------------------------------------------------------------------------



 



     SECTION 4. Miscellaneous.
     4.1. Representations and Warranties. GP hereby represents and warrants that
this Amendment constitutes a legal, valid and binding obligation of GP,
enforceable against it in accordance with its terms.
     4.2. References to Sale Agreement. Upon the effectiveness of this
Amendment, each reference in the Sale Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Sale Agreement as amended hereby, and each reference to the
Sale Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Sale Agreement shall mean and be a reference to
the Sale Agreement as amended hereby.
     4.3. Effect on Sale Agreement. Except as specifically amended above, the
Sale Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.
     4.4. Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the
internal laws of the State of New York.
     4.5. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
     4.6. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.
     4.7. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.
[SIGNATURES FOLLOW]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            GREIF PACKAGING LLC,
as an Originator
      By:   /s/ John K. Dieker         Name:   John K. Dieker        Title:  
Vice President and Treasurer        GREIF RECEIVABLES FUNDING LLC,
as the SPV
      By:   /s/ John K. Dieker         Name:   John K. Dieker        Title:  
Vice President and Treasurer     

          Acknowledged and Consented to:

GREIF, INC.,
    By:   /s/ John K. Dieker       Name:   John K. Dieker      Title:   Vice
President and Treasurer     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
Signature Page to the First Amendment

 



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed to:

BANK OF AMERICA, N.A.,
as Agent
    By:   /s/ Nina Austin       Name:   Nine Austin      Title:   Vice
President     

Signature Page to the First Amendment

 